DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 68-70, 72, 79, and 80 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jerdonek (US 2010/0331654).
Regarding claim 68, Jerdonek discloses an analyte monitoring system, comprising: an analyte measurement device configured to receive data indicative of an analyte level from an in vivo sensor adapted to measure an analyte (paragraph [0073]), the device comprising a processor (element 202), and a computer-readable storage medium (element 204) having a software application stored thereon that, when executed, causes the processor to: automatically cause display of the analyte measurement result if the analyte measurement result is outside of a target analyte range for the user (paragraph [0033], the result is displayed after all measurements including when outside a target range); and automatically cause display of a tagging input interface that requests that the user tag the analyte measurement result (paragraph [0034], [0064], [0066]), wherein the tagging input interface is automatically caused to be displayed only if the analyte measurement result is outside of the target analyte range for the user (paragraph [0064], [0066]).  
Regarding claim 69, Jerdonek further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a tag selected from the group comprising: fasting, pre-meal, or post-meal (paragraph [0064], [0066]).  
Regarding claim 70, Jerdonek further disclose that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a tag selected from the group comprising: a meal or a fasting period (paragraph [0064], [0066]).  

Regarding claim 79, Jerdonek further discloses that the analyte measurement result is a glucose measurement result (abstract).  
Regarding claim 80, Jerdonek further discloses that the software application, when executed, causes the processing device to determine whether the analyte measurement result is outside the target analyte range for the user (paragraphs [0064], [0066]).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 68-76 and 79-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro (US 2008/0139910) in view of Jerdonek.
Regarding claim 68, Mastrototaro discloses an analyte monitoring system, comprising: an analyte measurement device (paragraph [0008]) comprising an in vivo sensor adapted to measure an analyte (paragraphs [0027], [0052]), a processing device (paragraph [0033]), and a computer-readable storage medium (paragraph [0033]) having a software application stored thereon that, when executed, causes the processing device to: automatically cause display of the analyte measurement result if the analyte measurement result is outside of a target range 
Regarding claim 69, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a post-meal tag (paragraph [0066]).  
Regarding claim 70, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input 
Regarding claim 71, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a tag selected from the group comprising: a drug administration, a drug amount, or a meal amount (paragraph [0066]).  
Regarding claim 72, Mastrototaro further discloses that the software application, when executed, causes the processing device to record the tag as a time-stamped event (paragraph [0066]).  
Regarding claim 73, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder for the user to enter information, wherein the information is selected from the group comprising: a time of a meal, an amount of a meal, a time of a bolus, or an amount of a bolus (paragraph [0070]).  
Regarding claim 74, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder during each of a plurality of predefined time periods (paragraph [0070], the periods being determined from the user’s schedule).  
Regarding claim 75, Mastrototaro calls for the reminders to be delivered during time periods determined from the user’s profile and schedule and to cover normal meals, but does not specifically call for these periods to comprise a morning time period, a mid-day time period, and an evening time period. However, it would have been a mere matter of design choice for 
Regarding claim 76, Mastrototaro further discloses that the information is associated with each of the plurality of predefined time periods, and wherein the software application, when executed, causes the processing device to cause display of the reminder during each of a plurality of predefined time periods only if the information associated with that predefined time period has not been entered (paragraph [0070], “if the user forgets”).  
Regarding claim 79, Mastrototaro further discloses that the analyte measurement result is a glucose measurement result (paragraph [0006]).  
Regarding claim 80, Mastrototaro further discloses that the software application, when executed, causes the processing device to determine whether the analyte measurement result is outside the target analyte range for the user (paragraph [0066]).  
.

Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive.
Applicant argues that tagging is not only performed when analyte values are out of range by selectively quoting portions of Jerdonek; the Examiner notes that paragraphs [0064] and [0066], when not selectively quoted, are directed entirely to handling measurements that are out of range. Paragraph [0064] is directed to data which falls into the ranges labeled 612 and 612 (that is, high and low per the ranges illustrated in element 610 of figure 6). Paragraph [0066] is directed to handling trends of low or high readings; the Examiner further notes that both figures 6 and 7 use the same generic example screen of what might be shown as needing a tag, and figure 7 (cited to in paragraph [0066]) clearly labels that screen as showing that a reading falling into the category of “Low Trend” is what needs the tag. 

    PNG
    media_image1.png
    165
    273
    media_image1.png
    Greyscale

The actual disclosure clearly sets forth that the tagging procedure is used when values are out of range, and does not at any time set forth performing the tagging procedure on any values which are not out of range. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0094251 to Estes and US 2009/0240127 to Ray. which also prompt a user to input information in response to a measured value being out of range

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791